Stewart, J.,
delivered the opinion of the Court.
To the plaintiff’s demand, the defendant filed a claim in bar, for usurious interest alleged to have been paid by him; and the ground of dispute has turned upon the availability of this defence.
The plaintiff insists that by the provisions of the Act of Congress of 1870, ch. 59, regulating the rate of interest in the District of Columbia, and prescribing the right of recovering back the whole interest, where usurious interest has been paid; if a suit therefor, is brought within the designated period, the claim of the defendant is barred by the statutory limitation.
The defendant, on the contrary, contends that his claim is not subject to the limitation prescribed by the Act, in a proceeding within this jurisdiction for its recovery, where a different and longer period for the limitation of actions governs — that the limitation is one of local policy, affecting merely the remedy but not the debt itself.
The eighth prayer of the plaintiff, and the third prayer of the defendant, present these different and respective propositions, upon which the controversy between the parties is made to depend.
A preliminary question has been presented, as to whether the Act of Congress was properly before the Circuit Court.
The Act of Congress was of such public nature, the regulation of the rate of interest for the District of Columbia, that the Circuit Court could take judicial notice of it, wherever the Courts of the United States would have done so.
By the 47th sec. of 37th Art. of the Code, the printed volume purporting to contain the statutes of the United States, is made evidence thereof without further proof.
The Act establishes for the District by the first section, the legal rate of interest at six per cent.
The.second section permits parties to stipulate in writing for any rate not exceeding ten per cent.
The third section forfeits the whole interest under any parol contract, providing for a greater rate than six per *571cent., or written contract stipulating for more than ten. per cent.
Differing in this respect from the law of this State, Code, Art. 95, which only forfeits the excess over the legal rate.
The fourth section provides for the recovery of all the interest paid, where more has been exacted than allowed by the Act, provided suit to recover the same be brought within one year after such payment.
The defendant’s account in bar, is for alleged usurious interest paid to the plaintiff at the sundry times stated therein, and his third prayer claims to be allowed lor the usurious interest over the rate of six per cent.
The Act of Congress allows as high as ten per cent, interest, where it is so stipulated in writing — otherwise six per cent, is prescribed as the rate — neither the account nor any testimony in the record shows, whether the legal rate of interest upon the money loaned to the defendant was ten or six per cent., and the defendant’s third prayer, which asserts his right to recover the excess above six per cent, paid by him, failed to.submit to the jury to find that the loan was upon a verbal contract only; for this reason there was no error in the rejection of the prayer.
But assuming the prayer was not defective in this particular, and such testimony could have been supplied, to show the excess over whatever was the legal rate, the defendant could not sustain his claim in this jurisdiction, if its recovery could not have been enforced in the District where the money was loaned.
It would not be competent, for a party to recover here for a claim where none existed under the law of the place where the contract was made; or if it had existed, to resuscitate it, where under the local law, it had ceased to be of any effect.
There can be no doubt of the principle, that the lex loci contractus governs the construction of the contract as to *572■the rights acquired thereunder; and the lex fori, the remedy. This is true, where there is a subsisting contract to he interpreted and enforced.
(Decided 8th June, 1876.)
But where the contract is made in reference to the lex loci, that is, where thait law regulates the contract, defining the rights of the parties thereunder, and prescribing the remedies, it necessarily enters into its essence, forming a constituent element thereof, and the contraet^and the rights of the parties thereunder, must he enforced accordingly. The contract relied upon by the defendant was made in the District — the Act of Congress establishes the rate of interest between the parties there contracting — it provides the terms and the extent of the defendant’s right of recovery for all illegal interest paid. Under such circumstances, if the defendant can, notwithstanding, recover it here, or any part of it without complying with the condition provided in the Act; a different contract must be substituted for the parties, from that- recognized by the law of the place where it was made. Such, we apprehend is not the law; on the contrary, the obligation of the contract ceasing to have effect in the District, under the Act, in question, cannot he enforced within our jurisdiction. See Woodbridge vs. Austin, 2 Tyler, 364; Goodman vs. Munks, 8 Porter, 84; Brown vs. Brown, 5 Ala., 508; Fears vs. Sykes, 35 Miss., 633; Worden vs. Wall, 2 Wash., 282 ; 2 Bingham’s New Cases, 211; De Wolf vs. Johnson, 10 Wheat., 367; Varick vs. Crane, 3 Green’s Ch., 128; Turpin vs. Powell, 8 Leigh, 93 ; Newman vs. Kershaw, 10 Wisconsin, 333 ; Arnold vs. Potter, 22 Iowa, 149; Smith vs. The Muncie Natl. Bank, 29 Ind., 158.
There was no error in the refusal of the defendant’s third prayer, and he was not injured by the granting of the plaintiff’s eighth prayer.

Judgment affirmed.